         Case 1:19-cv-10916-NMG Document 10 Filed 05/31/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
AMERICAN CIVIL LIBERTIES UNION, )
OF MASSACHUSETTS; and               )
AMERICAN OVERSIGHT,                 )
                                    )
            Plaintiffs,             )
      v.                            )    C.A. No. 19-10916-NMG
                                    )
UNITED STATES DEPARTMENT OF         )
HOMELAND SECURITY,                  )
                                    )
            Defendant.              )
____________________________________)

                                NOTICE OF APPEARANCE

       Pursuant to L.R. 83.5.2, please enter my appearance in the above-captioned case as

counsel for the Defendants.

                                                   Respectfully submitted,

                                                   ANDREW E. LELLING
                                                   United States Attorney,

                                            By:     /s/ Michael Sady
                                                   Michael Sady (BBO #552934)
                                                   Assistant U.S. Attorney
                                                   United States Attorney’s Office
                                                   1 Courthouse Way, Suite 9200
                                                   Boston, MA 02210
                                                   (617) 748-3100
                                                   Michael.Sady@usdoj.gov




                                               1
         Case 1:19-cv-10916-NMG Document 10 Filed 05/31/19 Page 2 of 2



                                    CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed through the Electronic Court Filing system
and will be sent electronically to the registered participants as identified on the NEF.

                                                    /s/ Michael Sady
                                                    Michael Sady
                                                    Assistant U. S. Attorney
Dated: May 31, 2019




                                                2
